DETAILED ACTION
Claims 1, 3-13, 18, 24, and 26-33 are pending, and claims 1, 3-13, and 18 are currently under review.
Claims 24 and 26-33 are withdrawn.
Claims 2, 14-17, 19-23, and 25 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/27/2021 has been entered.  Claims 1, 3-13, 18, 24, and 26-33 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 4,832,910) in view of Pickens et al. (US 5,211,910) and either one of Gheorghe (US 2004/0056075) or Rockwell (1999, Friction stir welding).
Regarding claim 1, Rioja et al. discloses an aluminum-lithium alloy article [abstract]; wherein said alloy article can have a composition as seen in table 1 below [col. 1 In.50-56].  Rioja et al. further teaches that the lanthanides can be 
Rioja et al. does not expressly teach an inclusion of Sr as claimed.  Pickens et al. discloses an aluminum-base alloy containing Cu and Li [abstract]; wherein a further inclusion of Sr can be included in place of a portion of Zn from 0.01 to 4 weight percent to aid in refinement of precipitates [col.9 In.57-63, col.12 ln.9-11].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Rioja et al. by including Sr from 0.01 to 4 weight percent because Sr is disclosed to aid in nucleation and refinement of precipitates.  The examiner notes that the disclosed Sr amount of Pickens et al. falls within the instantly claimed range.  See MPEP 2131.03.
Rioja et al. and Pickens et al. do not expressly teach that the aluminum article has a friction stir welded joint or T1 phases as claimed.  Gheorghe discloses that aluminum alloys can be welded through friction stir welding such naturally form during friction stir welding of claimed alloy (emphasis added).  See MPEP 2145(II).  In other words, applicants expressly disclose that friction stir welding an aluminum alloy having the claimed composition will result in the presence of the claimed T1 phases.  Since the prior art suggests friction stir welding of the claimed composition as stated previously, it is noted that the fact that applicant has recognized another advantage (ie. formation of T1 phases) which would flow naturally from following the suggestion of the combined prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since it would have been obvious to perform friction stir welding on the alloy of Rioja et al. and Pickens et al. to obtain welded joint assemblies for aircraft, as stated previously, the examiner submits that the further advantage of precipitating strengthening T1 phases as disclosed by 
Alternatively, Rioja et al. and Pickens et al. do not expressly teach that said aluminum article has a friction stir welded joint or T1 phases as claimed.  Rockwell expressly teaches that friction stir welding can be performed on all aluminum alloys, including difficult alloys such as Al-Li, to achieve cost and weight savings [p.31, 34].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Rioja et al. and Pickens et al. by performing friction stir welding on said alloy such that cost and weight saving can be achieved.  The aforementioned prior art does not expressly teach the presence of T1 phases as claimed. However, it appears to the examiner that the aforementioned feature would have been expected to be present in the disclosed combination of the aforementioned prior art in view of [0012 spec.], which teaches that said T1 phases naturally form during friction stir welding of claimed alloy (emphasis added).  See MPEP 2145(II).  In other words, applicants expressly disclose that friction stir welding an aluminum alloy having the claimed composition will result in the presence of the claimed T1 phases.  Since the prior art suggests friction stir welding of the claimed composition as stated previously, it is noted that the fact that applicant has recognized another advantage (ie. formation of T1 phases) which would flow naturally from following the suggestion of the combined prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since it would have been obvious to perform 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Rioja et al. (wt.%)
Cu
1.8 – 5.6
0 – 5
Li
0.6 – 2.6
0.5 – 5
La
0 (excl.) – 1.5
0 – 0.3
Sr
0 (excl.) – 1.5
0.01 – 4 (Pickens et al.)
Ce
0 (excl.) – 1.5
0 – 0.3
Pr
0 (excl.) – 1.5
0 – 0.3
Al
Balance
Balance


Regarding claims 3-6, 8, and 11, the aforementioned prior art discloses the alloy of claim 1 (see previous).  Rioja et al. further teaches inclusions of Si, Fe, Mn, Mg, Zn, and Zr in amounts of up to 0.5 weight percent, up to 0.5 weight percent, up to 2 weight percent, up to 5 weight percent, up to 7 weight percent, and up to 1 weight percent, respectively [col.1 In.50-56].  The examiner notes that the overlap between the disclosed inclusion amounts of Rioja et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 7, 9-10, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 4,832,910) in view of others as applied to claim 1 above, and further in view of Chevy et al. (US 2016/0060741).
 Regarding claims 7, 9-10, and 12, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The aforementioned prior art does not expressly teach inclusions of Cr, Ti, Ag, and Ni, Ga, or V as claimed.  Chevy et al. discloses an aluminum-copper-lithium alloy [abstract]; wherein said alloy can further include Cr in an amount of 0.05 to 0.3 weight percent, Ti in an amount of 0.01 to 0.15 weight percent, Ag in an amount of 0.1 to 0.4 weight percent, and V in an amount of 0.05 to 0.2 weight percent in order to control the granular structure during casting for aerospace applications [0002, 0061].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of the aforementioned prior art by including Cr, Ti, Ag, and V as disclosed by Chevy et al. in order to desirably control the alloy grain structure as taught by Chevy et al.  The examiner notes that the overlap between the disclosed inclusion amounts of Chevy et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 13 and 18, the aforementioned prior art discloses the alloy of claim 1 (see previous).  As stated previously, Rioja et al. discloses overlapping inclusion ranges of Mg, Zr, Mn, and Zn; and Chevy et al. discloses overlapping ranges of Ag and Ti (see previous).  The examiner notes that the overlap between the disclosed inclusion ranges of the prior art and that as instantly claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
The previous rejections over Rioja et al. without Pickens et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 1/27/2021, have been fully considered but they are not persuasive.
Applicant first argues that it would not have been obvious to combine Rioja et al. and Pickens et al. because “the examiner has not identified any problem in the device of Rioja et al. that would be improved by the addition of strontium.”  In response, the examiner first notes that patent examination follows the requirements set forth in the MPEP.  Since the case law as relied upon by applicant is not cited as precedent in the MPEP, the examiner cannot consider applicants’ reliance on said case law to be persuasive.  Nonetheless, the examiner cannot concur because the examiner submits that one of ordinary skill would have reasonably been motivated to combine the disclosures of Rioja et al. and Pickens et al.  Specifically, as stated previously and recognized by applicant, Pickens et al. discloses inclusions of Sr to aid in nucleation and refinement of precipitates in Al alloys.  Rioja et al. expressly teaches the formation of precipitates and control of grain structure [col.2 ln.66 to col.3 ln.3].  Furthermore, the examiner submits that one of ordinary skill in the art of metallurgy would recognize grain structure/precipitates to directly affect alloy strength and other mechanical properties.  Thus, the examiner submits that the office has established a sufficient motivation to include Sr as taught by Pickens et al. in the alloy of Rioja et al. such that the precipitation in Rioja et al. can be desirably Ex parte Conway (2017) as relied upon by applicants, the examiner cannot consider the instant application to be equivalent to Ex parte Conway.  Specifically, it was noted that the device of Rowan was “already easy to manipulate,” and there was no further reason given as to why the modification of House would have made the device of Rowan “easier to manipulate than it already is.”  Contrary to the aforementioned situation, Rioja et al. does not make any mention that the precipitates in Rioja et al. are already optimized or desirably refined.  Rioja et al. further makes no mention to other elements that already aid in nucleation and refinement of precipitates.  Thus, the examiner cannot concur with applicants’ reliance on Ex Parte Conway because, as stated previously, one of ordinary skill would have reasonably been motivated to include Sr as disclosed by Pickens et al. in the alloy of Rioja et al. for the purpose of grain refinement.
Applicant again argues that the prior art fails to teach the limitation of T1 phases that are specifically “precipitated during a friction stir welding” because Pickens et al. necessitates a subsequent aging step to precipitate T1 phases.  The examiner cannot concur.  As stated previously, the instant specification expressly teaches that the claimed T1 phases are obtained by performing stir friction welding on the claimed alloy composition [0012 spec.].  Since it would have been obvious to perform friction stir welding on the alloy of Rioja et al. to obtain welded joint assemblies, as stated previously, the examiner submits that the further advantage of precipitating strengthening phases as disclosed by 
Nonetheless, the examiner cannot concur with applicant because it appears that applicant mischaracterizes the prior art.  Specifically, Pickens et al. and Georghe et al. as relied upon by applicants are specifically directed to AlZnMgCu alloys [abstract Pickens & 0042 Georghe].  However, Rioja et al. is not required to be an AlZnMgCu alloy (ie. Mg and Zn are not required) (emphasis added).  Thus, the examiner cannot concur with applicant because the specific teachings of when T1 phases are precipitated disclosed by Pickens et al. and Georghe et al. as relied upon by applicant do not necessarily apply to the alloy of Rioja et al. which is not required to be an AlZnMgCu alloy.  
Finally, it appears to the examiner that the point of contention is that applicants’ argue that the claim requires formation of T1 phases specifically during friction stir welding, wherein the prior art teaches obtaining T1 phases through other means.  In response, the examiner notes that the claimed limitation of “precipitated during a friction stir welding…” is a product-by-process limitation which, upon further consideration, merely imparts an alloy structure having a T1 phase, regardless of when said T1 phases are precipitated.  See MPEP 2113.  In other words, the specific instance of when T1 phases are precipitated (ie. before or after welding) is inconsequential to the instant claim, which is directed to a product of an alloy article rather than a specific process (emphasis added).  Since the instant claims are merely directed to a product rather than a process, the examiner cannot concur with applicants.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734